DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: locking screw 4, mixing block 11’, lower block 70, and annular element 51.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the movable portion” has insufficient antecedent basis for this limitation in the claim; and a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “at least one water supply inlet”, and the claim also recites “in particular two inlets” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 3, the phrase “so-called” is considered ambiguous terminology that does not define the metes and bounds of the claim.
Regarding claim 5, the limitation “the transmission member” has insufficient antecedent basis for this limitation in the claim; the phrase “particularly substantially completely” is considered ambiguous terminology that does not define the metes and bounds of the claim; and a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “received at least in part”, and the claim also recites “particularly substantially completely, inside the transmission member” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 6, the limitation “the transmission member” has insufficient antecedent basis for this limitation in the claim; and the phrase “especially” is considered ambiguous terminology that does not define the metes and bounds of the claim.
Regarding claim 7, the limitation “transmission member” has insufficient antecedent basis for this limitation in the claim; the phrase “especially” is considered ambiguous terminology that does not define the metes and bounds of the claim; and it is not clear which limitation the applicant is further limiting with 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 as far as they are definite is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas (U.S. Patent No. 2,988,110).
Regarding claim 1, Thomas discloses a single-lever, timed mixer tap (Figs. 1-6) comprising a pushbutton (26) that makes it possible to control the passage (Column 2 lines 55-62) of water between at least one water supply inlet (40 and 41) in particular two inlets (40 and 41) for hot water and cold water respectively, and at least one outlet (11) for the mixed water, a mixing block (12) having a portion that is rotatably movable in relation to a stationary portion in order to vary the temperature (Column 2 lines 62-71) of the mixed water, and a timer cartridge (inside 22 and 24), characterised in that the mixing block (12) and the timer cartridge (between 22 and 24) are mounted separately (Fig. 1) from one another and the pushbutton (26) is mounted such that it is translatably and rotatably movable (Column 2 lines 55-71), and in that at least one member (hollow cylinder portion of 26 receiving the rod 21) for transmitting the movement of the pushbutton (26) is provided, this being designed to transmit a translational movement to an actuator rod (21) of the timer cartridge (inside 22 and 24) as well as a rotational movement to the movable portion of the mixing block (12).
Regarding claim 2, Thomas discloses the tap (Figs. 1-6) characterised in that the rotational movement (Column 2 lines 62-71) is transmitted (transmitted at 26) from the exterior of the timer cartridge (inside 22 and 24).
Regarding claim 3, Thomas discloses the tap (Figs. 1-6) characterised in that the mixing block (12) is a so-called thermostatic sub-assembly (Figs. 1-4).
Regarding claim 4, Thomas discloses the tap (Figs. 1-6) characterised in that the timer cartridge (inside 22 and 24) is arranged (Fig. 1) between the pushbutton (26) and the mixing block (12).
Regarding claim 5, Thomas discloses the tap (Figs. 1-6) characterised in that the timer cartridge (inside 22 and 24) is received at least in part (part of rod 21), and particularly substantially completely, inside the transmission member (hollow cylinder receiving a part of rod 21).
Regarding claim 6, Thomas discloses the tap (Figs. 1-6) characterised in that the transmission member (hollow cylinder of 26 receiving 21) is a hollow cylinder (Fig. 1), especially traversed by the actuator rod (21) of the timer cartridge (inside 22 and 24).
Regarding claim 7, Thomas discloses the tap (Figs. 1-6) characterised in that the mixing block (12), timer cartridge (inside 22 and 24), pushbutton and transmission member (26), especially in the form of a hollow cylinder (Fig. 1), are aligned, especially along the axis (Fig. 1) of the actuator rod (21).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753